Citation Nr: 0402259	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatism with pain (now diagnosed as anemia with rheumatoid 
arthritis).

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from October 
1944 to November 1945.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines.

At the outset of this discussion, the Board notes that, in 
his February 2001 Statement in Support of Claim (VA Form 21-
4138), the appellant appears to indicate that he sought 
disability benefits based on old age or disease or injury, 
not related to military service, in addition to disability 
benefits based on a service-connected condition.  The 
appellant appears to make reference to such a claim in his 
written statements dated in April 2001 and October 2001 to 
the RO.  He previously claimed total-disability benefits in a 
September 1996 claim, and was advised by the RO, in a May 
1997 letter, that he lacks legal entitlement to non-service-
connected disability or "old age" pension under the laws of 
the United States.  If he wishes to reopen his claim for 
pension, the appellant would need to submit new and material 
evidence to establish qualifying service.


FINDINGS OF FACT

1.  An unappealed April 1997 RO decision denied the 
appellant's claim of service connection for rheumatism with 
pain.  In an April 1998 unappealed decision, the RO confirmed 
and continued the previous denial.

2.  The evidence added to the record since the April 1998 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration regarding service 
connection for rheumatism with pain (now diagnosed as anemia 
with rheumatoid arthritis), and is cumulative of evidence 
previously considered, is not both new and material, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The April 1998 RO decision that denied entitlement to service 
connection for rheumatism with pain is final, and new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for the currently 
diagnosed anemia with rheumatoid arthritis.  38 U.S.C.A. 
§§ 5103, 5103A, 5106, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175, now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002), substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  Since the appellant's claim to 
reopen his case was filed after the enactment of the VCAA, it 
is clearly applicable.  VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) as to retroactivity of 
the VCAA regulations. 

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised by 
a detailed October 2002 statement of the case (SOC), issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  He was also advised of the duty-to-assist 
requirements of the VCAA and informed which evidence he and 
the RO would be responsible for attempting to obtain in a 
letter from the RO dated in September 2001.  Moreover, the RO 
explained the new-and-material-evidence requirements for 
reopening a previously-denied claim.  We, therefore, believe 
that appropriate notice has been given in this matter.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the appellant is 
not received within 30 days, instead of waiting a full year 
for such response.  That regulation is therefore inoperative.

As noted, in September 2001, the RO provided the appellant 
with correspondence specifically referencing the VCAA and 
outlining its requirements.  It stated that the appellant had 
60 days in which to submit any additional evidence.  While 
this statement is in conflict with the Court's decision in 
PVA, the Board notes that the RO continued to receive 
evidence in the appellant's case through March 2002, when it 
issued its rating decision.  In that decision, the RO 
considered all of the evidence that it had received, without 
regard to the 60-day deadline.  Furthermore, the appellant 
submitted his notice of disagreement in July 2002, followed 
by additional medical evidence submitted October 2002.  In 
its October 2002 SOC, the RO considered all of this 
additional medical evidence.  Despite the 60-day limit 
indicated in the September 2001 letter to the appellant, the 
appellant was afforded more than a year in which to develop 
his claim, and indeed submitted additional evidence 
throughout that year, all of which was evaluated and 
considered by the RO in its October 2002 SOC.  Therefore, the 
Board finds that the appellant was in no way harmed by the 
60-day limitation indicated in the letter of September 2001.

In any event, the Veterans Benefits Act of 2003, Public Law 
No. 108-183, § 701,117 Stat. 2651, ____ (Dec. 16, 2003) 
(permitting VA to adjudicate a claim within a year of 
notification as to new evidence being needed), appears to 
have overridden the PVA holding.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the CAVC has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

Of significance in the present matter, is language enacted in 
the VCAA which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing in 
this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until there has been a finding that new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45, 620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the appellant's request to reopen his 
claim was filed in February 2001, the regulations in effect 
prior to August 29, 2001, are for application.

II.  New and Material Evidence

The RO, in a decision dated April 1997, in pertinent part 
denied the appellant's claim of service connection for 
rheumatism with pain.  The RO found at that time that there 
was no evidence to show that this disability was either 
caused by or incurred in service.

The evidence of record before the RO at the time of the April 
1997 decision that denied service connection for rheumatism 
with pain included what appears to be a January 1945 physical 
examination report of the appellant.  The report indicates 
that the appellant was rated normal as to any musculo-
skeletal defects.  Also, the appellant's service records,  
which consisted of an Affidavit for Philippine Army Personnel 
(APAP) dated in November 1945, were associated with the file.  
In response to a question regarding any incidence of wounds 
or illness during service, the appellant responded "none."

Also before the RO at the time of its April 1997 decision was 
a June 1996 document titled "CERTIFICATION" from the Armed 
Forces of the Philippines, listing the appellant's military 
history.  Additional evidence before the RO in April 1997 
included a joint affidavit, issued in November 1995, of two 
men attesting to the date and place of the appellant's birth.

In May 1997, the appellant submitted a certification from a 
private medical center indicating that he was hospitalized 
from October 1997 to November 1997 with a diagnosis of 
osteoarthritis, degenerative, hypertrophic, which was 
accepted by the RO as the appellant's claim to reopen the 
previously denied claim for service connection for rheumatism 
with pain.  The RO also received a January 1998 letter from a 
private medical center, indicating that it had no record of 
the appellant's treatment at that hospital.  In an April 1998 
rating decision, the RO confirmed and continued the April 
1997 decision that denied service connection for rheumatism 
with pain.

The April 1997 decision was final based upon the evidence 
then of record, as was the April 1998 decision.  In general, 
RO decisions that are not appealed become final.  38 U.S.C.A. 
§  7105; 38 C.F.R. §  20.1103.  However, the claim will be 
reopened if new and material evidence is submitted.  Kightly 
v. Brown, 6 Vet. App. 200 (1994) 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1998 decision which was the final adjudication that 
disallowed the appellant's claim.

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, supra.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  However, the requirement that new and material 
evidence must be presented in order to reopen a claim has not 
been altered.  See 38 U.S.C.A. § 5103A(f), quoted above on 
page 5.  As to the other new regulations, as noted above, 
since the appellant's request to reopen his claim was filed 
in February 2001, the regulations in effect prior to August 
29, 2001, are for application.

In February 2001, the RO received the appellant's request to 
reopen his claim.  In his written statement, he indicated 
that he was seeking disability benefits based on his anemia 
with rheumatoid arthritis.

Added to the record is a February 2001 statement from the 
Philippines Department of Health Regional Office No. 2, 
indicating that the appellant was treated in that facility in 
February 2001 and was diagnosed with anemia with rheumatoid 
arthritis.

Also added to the file were private medical records dated in 
April, June, and September 2002.  These include statements 
dated in April and June 2002 from A.S.F., MD, indicating that 
the appellant was diagnosed with cataracts and subsequently 
underwent surgery to correct this condition.  Also included 
is an April 2002 statement from J.C.C., MD, diagnosing the 
appellant with acute swelling of the right leg diagnosed as 
cellulitis.  He also stated that there was no evidence of 
osteophytes.  J.C.C. indicated that the appellant had current 
conditions of diabetes mellitus, asthma, and arthritis.  In 
addition, the RO received two statements from the Costales 
Medical Clinic dated in April and June 2002.  In the April 
2002 statement, the doctor noted the appellant's eye disorder 
and also indicated that he had diabetes mellitus and 
occasional asthma.  The June 2002 statement indicates that 
the appellant was treated for diabetes mellitus and essential 
hypertension.  The doctor also noted the appellant's recent 
eye surgery.  The September 2002 document is identical to the 
February 2001 document previous submitted from the 
Philippines Department of Health, indicating that the 
appellant had anemia with rheumatoid arthritis.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
anemia with rheumatoid arthritis essentially fails to address 
the inadequacies of the appellant's claim at the time of the 
prior denial in April 1997.  The only additional relevant 
evidence merely repeats earlier diagnoses of the appellant's 
arthritic condition.  In this respect, the additional 
evidence submitted does not suggest that the currently 
diagnosed anemia with rheumatoid arthritis was present at 
discharge from service, or within one year following 
separation from service, and the recent medical records do 
not support the appellant's essential contention that such 
anemia with rheumatoid arthritis was incurred in or related 
to his period of active service.

Even assuming, arguendo, that the appellant's claim for 
service connection for anemia with rheumatoid arthritis were 
to be reopened and considered on the merits, the claim would 
still fail.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, the 
law provides that a veteran shall be granted service 
connection for certain specific disorders, including 
arthritis, although not otherwise established as incurred in 
service, if the such disease is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The appellant contends that service connection should be 
granted for anemia with rheumatoid arthritis.  Although the 
appellant has submitted medical evidence that shows that he 
is currently diagnosed with this condition, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  
Moreover, the first post-service evidence of record of 
arthritis of any kind is from May 1997, when he was diagnosed 
with osteoarthritis, degenerative, hypertonic.  This is more 
than 50 years after the appellant's separation from service.  
Additionally, the appellant has not produced any medical 
opinion or other medical evidence relating his current 
diagnosis of anemia with rheumatoid arthritis to service or 
any incident of service.

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony because, as 
a layperson, he is not competent to offer medical opinions.  
The Court of Appeals for Veterans Claims has made this clear 
in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, supra.  In other 
words, without our doubting the sincerity of the appellant's 
assertions as to his anemia with rheumatoid arthritis, we 
must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

Consequently, the Board finds that the evidence received 
since the April 1998 rating decision regarding the claim for 
service connection for anemia with rheumatoid arthritis is 
cumulative of the evidence previously considered by the RO 
and not sufficiently significant to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the April 1998 RO decision to deny 
service connection for anemia with rheumatoid arthritis is 
not new and material, it follows that the claim for service 
connection may not be reopened.

ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for rheumatism with pain (now diagnosed as 
anemia with rheumatoid arthritis) is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



